Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  159640                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159640
                                                                   COA: 338800
                                                                   Wayne CC: 16-010438-FC
  NICHOLAS GARDNER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 16, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 11, 2019
           p1204
                                                                              Clerk